Citation Nr: 0424958	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, also 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claims.

In writing, the veteran chose a video-conference at the RO in 
lieu of a previously requested hearing before a Veteran's Law 
Judge.  A transcript of the June 2003 video-conference is 
included in the record.


FINDINGS OF FACT

1.  The veteran did not serve in or visit Vietnam while on 
active duty.  From August 1972 to November 1973, he served in 
Korea with the 260th Military Police company.  

2.  Hypertension and diabetes mellitus did not have their 
onset during active service or within one year of the 
veteran's separation from service or result from disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2003).

2.  The veteran is not entitled to service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  A notice, 
as required by 38 U.S.C. § 5103(a), must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2002 and August 2003.  The RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, the veteran in a March 
2002 statement, acknowledged that he was notified of the 
VCAA's notice requirements, that he understood the 
requirements, and that he did not have any additional 
evidence to provide.  The timing of the May 2002 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical and 
service personnel records and post-service VA treatment 
records.  Those records are from the VA Health Center in El 
Paso, Texas, dated from 1996 to 2002.  In May 2002, the 
veteran stated that he had no additional medical evidence to 
submit.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran requested a personal 
hearing before a Veteran's Law Judge on travel.  In a written 
statement dated in October 2002, he opted for a video-
conference hearing at the RO.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Although the veteran's current diabetes mellitus and 
hypertension are well documented, there is an absence of any 
competent, credible evidence which "indicates that the 
disability or symptoms may be associated with the [veteran's] 
active military ... service."  Id. at 5103A (d)(2)(B).  As 
discussed in more detail below, these disabilities are first 
demonstrated decades after the veteran was separated from 
service and he does not allege that they had their onset 
during active service.  The evidence does not indicate that 
diabetes mellitus or hypertension may be associated with the 
veteran's active service, and there is no evidence showing 
that he was exposed to Agent Orange during service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  Therefore, examination is not 
warranted and no further assistance to the veteran is 
required.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for hypertension and diabetes 
mellitus may be established based upon a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§  1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  
These presumptions also apply in the case of a veteran who 
served in waters offshore from Vietnam if service included 
duty or visitation in Vietnam.  Id.

Type II diabetes is deemed to be associated with herbicide 
exposure if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, and if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 
2002), as added by § 201(c) of the "Veterans Education and 
Benefits  Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001) [which added diabetes mellitus (Type II) to 
the list of presumptive diseases as due to herbicide 
exposure].

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

The veteran contends that he is entitled to service 
connection for type II diabetes mellitus because he developed 
the claimed disorder due to Agent Orange exposure while 
serving in Korea from 1972 to 1973, when he spent some time 
near and in the Demilitarized Zone (DMZ) on temporary duty 
with a prisoner and for basketball competitions.  He 
submitted evidence to the effect that defoliants had been 
used by the United States Army along the DMZ in Korea.  The 
veteran also maintains that he has hypertension as a result 
of his diabetes mellitus.

Available service medical records are silent for any 
complaints, treatment, or diagnosis of diabetes mellitus or 
hypertension.  The veteran himself has stated that he was not 
diagnosed as having diabetes mellitus or hypertension until 
1994.  He served from February 22, 1972 through November 23, 
1973 in the Republic of Korea.  His personnel file is of 
record.  There is no claim or evidence of any service in the 
Republic of Vietnam.  VA outpatient treatment records show 
that the veteran was diagnosed as having diabetes mellitus 
and hypertension in the 1990s.  

As noted above, the veteran contends that he developed 
diabetes mellitus type II as the result of exposure to Agent 
Orange while serving in Korea.  In support of his contention, 
he submitted a copy of VA's Agent Orange Review, dated in 
July 2001.  In this article, VA's Secretary noted that 
veterans who served in Korea during 1968 to 1969 were allowed 
to participated in the Agent Orange Registry Health 
Examination program, since Agent Orange was known to have 
been used by Korean troops under U.S. supervision during that 
time period.  The veteran stressed a portion of the article 
where the Secretary said that whenever it can be established 
that a veteran was exposed to certain herbicide agents during 
military service, that veteran qualifies for a presumption of 
service connection for any disease that VA recognizes as 
being associated with such exposure.  

At the June 2003 video-conference, the veteran testified that 
he was not directly sprayed with Agent Orange while in Korea, 
and had no objective evidence of actual exposure during 
service.  Rather, the veteran stated that he that he spent 
two weeks in the DMZ area which had been sprayed with Agent 
Orange several years earlier.  He contended that, based upon 
research he had done, the life span of TCDD, a chemical 
component of Agent Orange, did not readily degrade in soil or 
water, and he therefore believed that he may have been 
exposed to the toxin because of its long life span.  

In a September 2003 statement, the veteran indicated that he 
had spoken with an agent from the state's Agriculture 
Extension Service, and asked him whether there had been any 
studies conducted regarding the life span of dioxin TCDD.  
The agent purportedly told the veteran that there had been no 
recent studies of TCDD, but that the effects of residue 
lasted "a long time afterwards" and could be found in 
contaminated waste, soil and food stuffs.  The veteran again 
stated his disagreement with VA's position to presume 
exposure to Agent Orange for veteran's serving in Korea in 
the DMZ from 1968 to 1969 only, because it did not take into 
account the lifespan of TCDD.  

In the Appellant's Brief dated in August 2004, the veteran's 
representative cited facts about dioxin, as provided by the 
Environmental Protection Agency (EPA):

Dioxin is one of the most toxic and 
environmentally stable tricylic aromatic 
compounds of it structural class.  Due to 
its very low water solubility, most of the 
dioxin occurring in water will adhere to 
sediments and suspended silts.  Similarly, 
it tends to adhere to soil if released to 
land, and is no likely to leach to ground 
water.  Two processes which may be able to 
remove dioxin from water and soil are 
evaporation and breakdown by sunlight.  
Dioxin is generally resistant to microbial 
breakdown.  Dioxin has a very great 
tendency to accumulate in aquatic life, 
from algae to fish.

In this case, the earliest medical evidence of diagnoses of 
diabetes mellitus and hypertension is dated many years after 
service, in the 1990s.  There is no evidence showing that the 
current disabilities had their onset in service or were 
manifest to a degree of ten percent within a year of service.  
The available service medical records do not show diabetes 
mellitus or hypertension, including upon separation 
examination in November 1973.  There is no competent evidence 
of record which connects the veteran's diabetes mellitus and 
hypertension to his active duty.  

The veteran is also not entitled to service connection under 
38 C.F.R. § 3.313 based on service in Vietnam.  While the 
veteran clearly has been diagnosed with diabetes mellitus, 
there is no evidence, nor does he claim, that he served in 
Vietnam, including in the waters offshore, or service in 
other locations which involved duty or visitation in Vietnam.  

Regarding the veteran's specific contentions for service 
connection based upon presumed exposure to Agent Orange while 
in Korea, he did not serve in Korea during the requisite time 
period to be allowed a presumption of exposure.  The 
veteran's service personnel records show that he served in 
Korea from August 1972 to November 1973, at which time he was 
assigned to the 260th Military Police company.  In March 2003 
and January 2004, the Veterans Benefits Administration (VBA) 
provided guidance to all ROs regarding exposure to Agent 
Orange for veterans serving in locations other than Vietnam, 
primarily Korea.  The Department of Defense has provided 
information to VA indicating that Agent Orange was used from 
April 1968 through July 1969 along the DMZ in Korea.  The 
organizational components serving near the DMZ zone at the 
time the Agent Orange have been listed.  Not having served in 
the DMZ during the time recognized by VA, from 1968 to 1969, 
a presumption of exposure to Agent Orange is not warranted.  
The National Personnel Records Center (NPRC) has reported 
that there are no records showing that the veteran was 
exposed to herbicides.

The veteran's theory that he possibly was exposed to Agent 
Orange 4 or 5 years after the time recognized by VA is 
conjecture unsupported by the evidence of record.  To the 
extent that he and/or his representative is attempting to 
extrapolate from conversations with professionals or written 
materials that Agent Orange has a long life span and residual 
effects in the environment, such extrapolation would 
constitute nothing more that an unsubstantiated opinion by a 
lay person.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In this case, the veteran's contentions 
notwithstanding, there is no evidence to support his theory 
that he was exposed to Agent Orange in service.  

While the Board does not doubt the sincerity of the veteran's 
beliefs, it should be noted that as a layman, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the veteran's opinions, 
without more, cannot be considered competent evidence for the 
purpose of supporting a grant of service connection for 
diabetes mellitus or hypertension.

Absent any competent evidence of diabetes mellitus or 
hypertension in service or during the first year after the 
veteran's discharge from service, or any competent evidence 
of a relationship between his current diagnoses and service, 
service connection is not warranted.  Accordingly, the appeal 
is denied.  The benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran is claiming entitlement to 
service connection for hypertension as secondary to diabetes 
mellitus, the appeal must be terminated or denied as a matter 
of law because service connection has not been established 
for diabetes mellitus.  See 38 C.F.R. § 3.310(a) (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension, also claimed as 
secondary to diabetes mellitus, is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



